 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCornell University and United Food and CommercialWorkers, District Union Local No. 1, affiliatedwith United Food & Commercial Workers In-ternational Union, AFL-CIO. Case 3-CA-9591January 14, 1981ORDER DENYING MOTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn August 21, 1980, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding' wherein it asserted ju-risdiction over Respondent, having found that Re-spondent meets the jurisdictional standard for pri-vate educational institutions, and granted the Gen-eral Counsel's Motion for Summary Judgment.The Board found that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gain with the certified representative of its full-timemeatcutters employed at Respondent's place ofbusiness called The Meat Shop in Ithaca, NewYork. The Board further found that Respondent,inter alia, did not allege any special circumstanceswhich would have required the Board to reexa-mine its decision in the underlying representationcase. Finding that Respondent had not raised anyissue properly litigable in this unfair labor practiceproceeding, the Board granted the Motion forSummary Judgment.Thereafter, on September 9, 1980, Respondentfiled a motion for reconsideration asking, for thefirst time, the Board to consider whether the agri-cultural laborer exemption of Section 2(3) of theAct is applicable to the employees at issue in thisproceeding. Respondent called the Board's atten-tion to Case 3-RC-7850 concerning certain otheremployees of Respondent. The Regional Directorfor Region 3 transferred that case to the Boardafter raising, sua sponte, the issue of statutory juris-diction involving the agricultural laborer exemp-tion. Respondent argued that because of certainwork contacts between the meatcutters and the em-ployees in Case 3-RC-7850 only an evaluation ofthe meatcutters' possible agricultural employeestatus would enable the Board to avoid "possibleinconsistent results."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On November 21, 1980, the Board issued in Case3-RC-7850 an Order Permitting Withdrawal of Pe-tition With Prejudice. Therefore Respondent's con-tention in its motion for reconsideration insofar as' 251 NLRB 409.254 NLRB No. 27it relates to the issues in Case 3-RC-7850 is ren-dered moot. However, since the issue of statutoryjurisdiction may be raised at any time, we addressthe merits of a Section 2(3) exemption at this time.Respondent operates a retail meat shop locatedon its campus and administered within the Depart-ment of Animal Science, a subdivision of Respon-dent's College of Agricultural and Life Sciences.The shop employees include among their duties theslaughtering of cows, calves, hogs, and lambs, thebutchering of the carcasses into retail cuts, and theselling of the meat at retail to the general public.The record reveals that most of the meat processedthrough The Meat Shop is derived from animalsraised by Respondent at the Harford, New York,Teaching and Research Center of the Departmentof Animal Science. The record reveals that, inorder to provide a full selection of retail cuts eachweek, some additional boxed, previously slaugh-tered beef is purchased from outside vendors andadded to the meat from Respondent's own internal-ly raised livestock. The record does not show,however, what percentage of The Meat Shop's$130,000 to $140,000 annual retail sales volume isderived from animals raised by Respondent.2Section 2(3) of the National Labor Relations Actexcludes from the definition of the term "employ-ee" "any individual employed as an agricultural la-borer." Congress has further provided that theterm "agricultural laborer" in the Act shall havethe meaning specified in Section 3(f) of the FairLabor Standards Act. The Board has frequentlystated that it considered it its duty to follow, when-ever possible, the interpretations of Section 3(f)adopted by the Department of Labor, the agencywhich is charged with the responsibility for andhas the experience of administering the Fair LaborStandards Act.Section 3(f) reads, in pertinent part, as follows:"Agriculture" includes farming in all itsbranches ...[including] the raising of live-stock ...and any practices ...performedby a farmer or on a farm as an incident to orin conjunction with such farming operations.... [29 U.S.C. §203.]This statutory definition includes farming in botha primary and secondary sense. The raising of live-stock is primary farming but the slaughtering,butchering, and retail selling of the meat derived2 The Board has previously established its legal jurisdiction over Re-spondent. See Cornell University, 183 NLRB 329 (1970), for the Board'sassertion of jurisdiction over private nonprofit colleges and universities.As to the monetary threshold established in Sec. 103.1 of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended, seethe Board's assertion of jurisdiction in the instant proceeding, 251 NLRB409.110o CORNELL UNIVERSITYfrom livestock is not primary farming. Thus, thequestion in this case is whether The Meat Shopemployees are engaged in activities included withinthe secondary definition. In order to come withinthis definition the operation must be performedeither by a farmer or on a farm as an incident to orin conjunction with the farming operations.Section 780.144 of the Department of Labor'sWage and Hour Division interpretive bulletin deal-ing with secondary aspects of the agricultural laborexemption states that, generally, "a practice per-formed in connection with farming operations iswithin the statutory language only if it constitutesan established part of agriculture, is subordinate tothe farming operations involved, and does notamount to an independent business."We find, assuming, arguendo, that Respondent isa farmer with respect to the raising of livestock atits Harford facility and without here deciding theSection 2(3) status of any Harford employees, thatthe operation of the retail sales facility, separatelystaffed and administered, is a commercial enterpriseseparate from and independent of primary agricul-tural activity.The fact that farmers who raise a commodity onwhich a given practice is performed do not ordi-narily perform that practice has been considered bythe Supreme Court as a significant indication thatthe practice is not agricultural.3Neither the3 Mitchell v. Budd, 350 U.S. 473, 481 (1956).slaughtering nor the butchering of livestock is ordi-narily performed by farmers. Also, the fact that thenatural state of the commodity, here a live animal,is significantly changed is another critical factor in-dicating that the practice of meatcutting is notwithin the secondary definition of agriculture. Therecord also indicates that there is no interchangebetween The Meat Shop employees and any em-ployees at Respondent's Harford facility where theanimals are raised.We further note that because of the supplementalpurchases of boxed meat from independent vendorsThe Meat Shop employees do not work exclusivelyon the products of Respondent's farms. In ourview, The Meat Shop exists as a commercial enter-prise incidental not to agriculture but to the overallteaching and research mission of the Department ofAnimal Science, whose general fund is the recipi-ent of The Meat Shop proceeds. We find, there-fore, under all the circumstances that Respondent'smeatcutters employed in The Meat Shop are notagricultural employees and are entitled to the pro-tection of the Act. We shall deny Respondent'smotion for reconsideration of our Decision andOrder in this case. Accordingly,It is hereby ordered that Respondent's motionfor reconsideration be, and it hereby is, denied aslacking in merit.111